Franklin Fund Allocator Series One Franklin Parkway San Mateo, California 94403 February 4, 2016 Filed via EDGAR Ms. Karen Rossotto, Esq. U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Subject: Franklin Fund Allocator Series (the “Registrant”) (File Nos. 333-13601; 811-07851) Dear Ms. Rossotto: On behalf of the Registrant, submitted herewith under the EDGAR system are the Registrant’s responses to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) that you provided via telephone to Amy C. Fitzsimmons on January 6, 2016 with regard to Post-Effective Amendment No. 56 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”), which was filed with the Commission on November 20, 2015 under the Securities Act of 1933 (the “1933 Act”) and the Investment Company Act of 1940 (the “1940 Act”). The Amendment was filed in order to register the shares of three new series of the Registrant, the Franklin NextStep Conservative Fund (the “Conservative Fund”), the Franklin NextStep Moderate Fund (the “Moderate Fund”) and the Franklin NextStep Growth Fund (the “Growth Fund”) (each, a “Fund” and together, the “Funds”), under the 1933 Act, and to register each Fund under the 1940 Act. Each comment from the Staff is summarized below, followed by the Registrant’s response to the comment. Terms not defined herein have the meaning set forth for that term in the Amendment. Prospectus Fund Summary 1. Comment: Each Fund’s investment goal is to seek “the highest level of long-term total return that is consistent with an acceptable level of risk.” Please explain in the prospectus what an “acceptable level of risk” is for each Fund or consider modifying each Fund’s goal to connect it with the Fund’s investment strategy. Response: Additional disclosure has been included in each Fund’s “Principal Investment Strategies” section as requested. 2. Comment: In the Fees and Expenses table for each Fund, add a footnote indicating that “acquired fund fees and expenses” are estimated for the current fiscal year. Response: The requested disclosure has been added. 3. Comment: With respect to footnote 2 in the Fees and Expenses table for each Fund that describes the fee waiver and expense limitation agreement, please confirm that the fee waiver and expense limitation agreement will be in place for at least one year from the effective date of the Amendment. U.S. Securities and Exchange Commission February 4, 2016 Page 2 Response: The fee waiver and expense limitation agreement will be in place for at least one year from the effective date of the Amendment.
